United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2236
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                     Robin Cox

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                           Submitted: February 17, 2022
                             Filed: February 23, 2022
                                  [Unpublished]
                                  ____________

Before LOKEN, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Robin Cox, a doctor, appeals after she pleaded guilty to knowingly and
intentionally distributing oxycodone without an effective prescription, in violation
of 21 U.S.C. § 841(a)(1) and (b)(1)(C). The district court1 sentenced her to thirty
months in prison, an upward variance from the United States Sentencing Guidelines
advisory range, to be followed by three years of supervised release. Cox appeals,
arguing her prison sentence is substantively unreasonable because the district court
erred in weighing the relevant sentencing factors and failed to conduct the appropriate
individualized analysis by considering factors outside the scope of her case.

       As this court has stated previously, “[i]t will be the unusual case when we
reverse a district court sentence-whether within, above, or below the applicable
Guidelines range-as substantively unreasonable.” United States v. Feemster, 572
F.3d 455, 464 (8th Cir. 2009) (en banc) (quotation omitted). Having reviewed the
record under a deferential abuse-of-discretion standard of review, see Gall v. United
States, 552 U.S. 38, 41, 51 (2007), we conclude the district court did not impose a
substantively unreasonable sentence.

       The district court considered the factors set forth in 18 U.S.C. § 3553(a), and
there is no indication it overlooked a relevant factor, gave significant weight to an
improper or irrelevant factor, or committed a clear error of judgment in weighing
relevant factors. See Feemster, 572 F.3d at 461-62. Cox’s contention that the district
court failed to conduct an individualized analysis is belied by the record, which
shows the district court extensively discussed her offense conduct and did not err by
referencing the greater impact of the opioid crisis in the context of explaining the
seriousness of her own conduct and the need to promote deterrence. See 18 U.S.C.
§ 3553(a)(1), (a)(2)(A)-(B); United States v. King, 898 F.3d 797, 810 (8th Cir. 2018);
United States v. Stone, 873 F.3d 648, 649 (8th Cir. 2017) (per curiam). The record
also demonstrates the district court sufficiently considered mitigating factors, which
counsel discussed at length during the sentencing hearing. See United States v.


      1
       The Honorable P.K. Holmes, III, United States District Judge for the Western
District of Arkansas.

                                         -2-
Timberlake, 679 F.3d 1008, 1012 (8th Cir. 2012); United States v. Gray, 533 F.3d
942, 944 (8th Cir. 2008). Cox’s disagreement with the district court’s decision to
assign less weight to those factors is insufficient, on this record, to show an abuse of
discretion, particularly given the court’s emphasis on the seriousness of her
uncontested offense conduct. See United States v. Richart, 662 F.3d 1037, 1054 (8th
Cir. 2011); United States v. Wisecarver, 644 F.3d 764, 774 (8th Cir. 2011).
Considering the totality of the circumstances, and giving due deference to the district
court’s determination that the section 3553(a) factors justified a variance, we
conclude the district court permissibly exercised its discretion to vary upward. See
Gall, 552 U.S. at 47, 51; United States v. Johnson, 916 F.3d 701, 703 (8th Cir. 2019);
Ferguson v. United States, 623 F.3d 627, 631-32 (8th Cir. 2010).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                          -3-